DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 201-203, 205, and 212-226 are pending. Claim 201 was amended and claim 226 was added in the response filed June 6, 2022.
Claims 212-217 and 221 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 201-203, 205, 220 and 226 are rejected as being unpatentable over Francois et al. (WO 2014/078734 A2) in further view of Deschatelets et al. (US 2007/0238654 A1).
Francois et al. teach a method of treating a complement-mediated disorder comprising administering a long-acting compstatin analog (paragraph [0007]). Francois et al. teach that the long-acting compstatin analog can be introduced into the eye for treatment of an eye disorder such as age-related macular degeneration (AMD) by intravitreal injection (paragraph [00378]). Francois et al. teach a compstatin analog that is identical to the structure in instant Figure 10c. See Figure 10(C) of Francois et al. and the legend in paragraph [0019], which states that the compound is CA28-2TS-BF and has a PEG moiety of 40 kD:
    PNG
    media_image1.png
    856
    389
    media_image1.png
    Greyscale

Francois et al. do not teach that the dose is about 15 mg or that the interval is monthly or every other month.
Deschatelets et al. teach intravitreal administration of a compstatin analog to treat age-related macular degeneration (claim 23). 
Deschatelets et al. teach in paragraph [0235] a therapeutically effective amount of a pharmaceutical composition typically ranges from about 0.001 to 100 mg/kg body weight, preferably about 0.01 to 25 mg/kg body weight, more preferably about 0.1 to 20 mg/kg body weight, and even more preferably about 1 to 10 mg/kg, 2 to 9 mg/kg, 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg body weight. Deschatelets et al. teach in paragraph [0236] that exemplary doses include milligram or microgram amounts of the inventive compounds per kilogram of subject or sample weight (e.g., about 1 microgram per kilogram to about 500 milligrams per kilogram, about 100 micrograms per kilogram to about 5 milligrams per kilogram, or about 1 microgram per kilogram to about 50 micrograms per kilogram.
Deschatelets et al. teach in paragraph [0235] that the pharmaceutical composition can be administered at various intervals and over different periods of time as required, e.g., multiple times per day, daily, every other day, once a week for between about 1 to 10 weeks, between 2 to 8 weeks, between about 3 to 7 weeks, about 4, 5, or 6 weeks, etc.
MPEP § 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It would have been obvious to optimize the dose of the long-acting compstatin analog in the method of treating age-related macular degeneration taught by Francois et al. using the dose range and interval range taught by Deschatelets et al. 
MPEP § 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In the instant case, the dose range (about 0.001 to 100 mg/kg body weight) and interval range (between about 1 to 10 weeks) taught by Deschatelets et al. overlaps with the dose range (about 15 mg) and interval range (monthly or every other month) in the claimed method, rendering claim 201 and 220 obvious.
With respect to claim 202, Deschatelets et al. teach geographic atrophy (paragraph [0287]).
With respect to claim 203, Deschatelets et al. teach an interval range between about 1 to 10 weeks in paragraph [0235], which touches the claimed range of monthly.
With respect to claim 205, Deschatelets et al. teach an interval range between about 1 to 10 weeks in paragraph [0235], which touches the claimed range of every other month.

Claims 218, 219 and 222-225 are rejected as being unpatentable over Francois et al. (WO 2014/078734 A2) in view of Deschatelets et al. (US 2007/0238654 A1), as applied to claims 201-203, 205, 220 and 226 above, in further view of Wilson et al. (“How to Give Intravitreal Injections,” Eyenet, April 2013, pp. 45-47), Edelman et al. (US 2005/0244475 A1) and Chang (US 2007/0293873 A1).
Neither Francois et al. nor Deschatelets et al. teach needle gauge or injection volume.
With respect to claim 218, Wilson et al. teach that a 27, 30 or 31 gauge needle can be used (p. 46, column 1-2). It would have been obvious to choose a 27 gauge needle as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD taught by Francois et al. and Deschatelets et al. given that Wilson et al. is a review article providing general guidance on the administration route to practitioners. The fact that other needles can be used is illustrated by Edelman et al., which teaches intravitreal injection using a 28 gauge needle (paragraph [0242]).
With respect to claim 219, Chang et al. teaches the use of a thin-walled needle for intravitreal injection (paragraph [0096]).
With respect to claims 224-225, Wilson et al. teach that a 50 l injection volume is commonly used and that a volume of 100-200 L can be used  (p. 46, column 1), which overlaps with the claimed range of from 90 to about 150 L and about 100 L. It would have been obvious to use an injection volume as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD taught by Francois et al. and Deschatelets et al. given that Wilson et al. is a review article providing general guidance on the administration route to practitioners.
With respect to claims 222-223, Deschatelets et al. teach in paragraph [0235] that the total amount of therapeutic agent in the dose can vary between approximately 0.1 and 100 mg/dose for each eye to be treated, e.g., between approximately 0.5 and 50 mg/dose, between 1 and 10 mg/dose. Optimizing this range of doses with the range of injection volume taught by Wilson et al. (50 l injection volume is commonly used and that a volume of 100-200 L can be used  (p. 46, column 1)), would yield a range of concentrations that overlap with the claimed concentrations.

Response to Arguments
In the response filed June 6, 2022, Applicant traverses the rejection on the grounds that the cited art fails to teach the specific combination of claimed features, a specific long-acting compstatin analog, a specific condition (AMD), via a specific route (intravitreal administration), at a specific dose (about 15 mg) and at a specific interval (monthly or every other month). This argument is not persuasive because each of these claim elements is taught by  the prior art and is addressed in the rejection.
Applicant argues that Deschatelets et al. do not disclose a LACA comprising a PEG having an average molecular weight of 40 kDa attached to two compstatin analog moieties and that therefore the broad disclosure of doses for not lead one of ordinary skill in the art to the specific does of 15 mg of a specific LACA. This argument is not persuasive. Deschatelets et al. teach intravitreal administration of a compstatin analog to treat age-related macular degeneration (claim 23) and disclose dosing guidance for this purpose. Although the reference does not disclose the specific LACA recited in the instant claims, it does allow for modification of the compstatin by pegylation as well as analog forms comprising compstatin multimers (paragraph [0191]). The specific LACA recited in the instant claims is taught by Francois et al. (Figure 10(C), paragraph [0019]). One ordinary skill in the art would look to Deschatelets et al. for dosing information for compstatins including the compstatin taught by Francois et al. because both references teach the use of the same compounds (compstatin analogs), for the same purpose (complement-mediated eye disease such as age-related macular degeneration), and by the same route (intravitreal administration).
Applicant argues that the range of doses in Deschatelets at paragraphs [0235]-[0236] are based on kg body weight and thus do not provide any disclosure or suggestion of 15 mg, regardless of body weight. Applicant argues that the range of doses in Deschatelets at paragraph [0271] pertains to gels and thus do not lead one of ordinary skill in the art to administration of about 15 mg of a specific LACA. This argument is not persuasive. One of ordinary skill in the art would be aware of the average body weight of an adult human and would be capable of converting the range of doses disclosed in units of mass compound per mass body weight to mass compound. 
Deschatelets et al. teach in paragraph [0235] a therapeutically effective amount of a pharmaceutical composition typically ranges from about 0.001 to 100 mg/kg body weight. Assuming an average body mass for a North American adult is 80.7 kg, as evidenced by Walpole et al. BMC Public Health 2012, 12:439. Therefore, the dose disclosed by Deschatelets et al. is 0.001 x 80.7 to 100 x 80.7 mg or 0.0807 to 8070 mg, which overlaps with the claimed range about 15 mg.
For these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 201-203, 205, 218-220 and 222-226 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 362-368, 375 and 380 of copending Application No. 16/772,729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
In the response filed June 6, 2022, Applicant requested that the rejection be held in abeyance.
Reference claim 367 recites a composition comprising the same compound that is recited in instant claim 220.
	A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
In the instant case, the reference application discloses treating AMD with the claimed compound at a dose of 15 mg in a volume of 100 microliters (150 mg/ml) by intravitreal injection via a thin wall 27 gauge needle (paragraph [00513]) at an interval of every one or two months (paragraph [0520]), satisfying the limitations of claims 201, 203, 205, 218-220 and 222-226.
With respect to claim 202, the application discloses geographic atrophy (paragraph [0512]).

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654